Citation Nr: 0948738	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  06-15 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent disabling for 
residuals, post status surgery, to the right knee, to include 
instability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1975 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Veteran appeared before the undersigned Acting Veterans 
Law Judge in a video hearing in Montgomery in October 2009 to 
present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to a rating in excess of 30 
percent disabling for residuals, post status surgery, to the 
right knee, to include instability.  The Veteran contends 
that his condition is worse than that contemplated by a 30 
percent rating.  

The Veteran's last examination was performed in August 2008.  
The Veteran stated in his video hearing that his condition 
has worsened since this exam.  He also stated that he 
receives regular cortisone shots from his doctor.  The 
Veteran reported that his doctors have recently discussed 
with him the possible need for knee surgery in the future.  
The Veteran stated that he now experiences both locking and 
giving way in his knee.  The Veteran did not report 
experiencing locking in his August 2008 examination.  

The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates that there has been a 
material change in disability or that the current rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).  As there is an indication the Veteran's symptoms 
have changed, and because he states that his condition has 
worsened, the Veteran must be afforded a contemporaneous 
examination.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, and severity of his 
right knee disability.  The claims folder 
and a copy of this remand must be made 
available to the examiner.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner must assess the severity of 
the Veteran's right knee disability, and 
include a discussion as to whether the 
Veteran experiences recurrent subluxation 
or lateral instability related to the 
service connected condition and, if so, 
whether it is slight, moderate or severe 
in degree.  The examiner should report the 
ranges of flexion and extension.  The 
examiner should also state whether the 
disabilities are manifested by weakened 
movement, excess fatigability, 
incoordination or pain on movement.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain.  The examiner 
must provide a complete rationale for any 
stated opinion. 
 
2.  Thereafter, the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted in 
full, the Veteran and his representative 
should be issued a supplemental statement 
of the case and provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


